Citation Nr: 0840221	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for allergic rhinitis.

2.  Entitlement to an initial compensable evaluation for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974, January 1976 to January 1979, and March 1990 to 
May 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in pertinent part, denied entitlement to service 
connection for liver disease and allergic rhinitis.  A 
December 2006 Decision Review Officer (DRO) decision granted 
the veteran entitlement to service connection for seasonal 
allergic rhinitis and hepatitis C, with 0 percent ratings and 
effective dates of June 1, 2005.  An October 2007 rating 
decision increased the veteran's rating for allergic rhinitis 
to 10 percent, effective October 3, 2007.  The RO in Waco, 
Texas, retains jurisdiction of the veteran's claim.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran's allergic rhinitis involves polyps.  

2.  The veteran's hepatitis C is shown to cause the 
equivalent of daily fatigue, malaise, and/or anorexia, 
requiring continuous medication.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for allergic rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 
6522 (2008).

2.  The criteria for an initial evaluation of 20 percent, but 
no more, for service-connected hepatitis C have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.114, DCs 7312, 7354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The evaluations to be assigned the now-service connected 
allergic rhinitis and hepatitis C are "downstream" issues.  
Hence, additional notification is not required.  See Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in an April 2004 letter.  Additional notice, 
including that concerning the issues of establishing higher 
evaluations and effective dates, was provided by January and 
March 2007 letters.  The claim was subsequently re-
adjudicated in an April 2007 supplemental statement of the 
case (SSOC), August 2007 statement of the case (SOC), October 
2007 SSOC, and June 2008 SSOC.  Additionally, the appellant 
was provided with notice pursuant to pursuant to Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008), 
in May 2008 and his claim was subsequently re-adjudicated in 
the June 2008 SSOC.  The veteran had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the severity of his 
disabilities.  After numerous attempts to obtain the records, 
in April 2008 the RO made a formal finding of the 
unavailability of the veteran's treatment records from an 
Austin, Texas, VA medical facility for the period of June 1, 
1995 to June 19, 2006.  This time period appears to include 
periods when the veteran served on active duty.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for allergic 
rhinitis and hepatitis C in December 2006, with 0 percent 
ratings and effective dates of June 1, 2005.  An October 2007 
rating decision increased the veteran's rating for allergic 
rhinitis to 10 percent disabling, effective October 3, 2007.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2008); 38 C.F.R. § 4.1 (2008).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.97 (2008).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Allergic Rhinitis

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his allergic rhinitis because his 
doctors say he has nasal polyps. 

Under DC 6522 allergic rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side warrants a 10 
percent rating.  Allergic rhinitis with polyps warrants a 30 
percent rating.  38 C.F.R. § 4.97.

August 2006 VA treatment records note that the veteran was 
assessed with allergic rhinitis and was refilling his nasal 
steroid and anti-histamine prescriptions.  

A VA examination was conducted in September 2006.  The 
examiner noted that he reviewed the veteran's claim file.  It 
was noted that the veteran continues to have symptoms and 
undergo treatment for the condition.  The examiner noted that 
the veteran did not have nasal polyps, purulence, sinus 
percussion, tenderness, redness, or warmth.  A diagnosis of 
allergic rhinitis, seasonal was given.

A VA examination was conducted in October 2007.  The examiner 
noted that he reviewed the veteran's claim file.  The veteran 
complained of interference with breathing through his nose 
and purulent discharge.  A physical examination revealed that 
the veteran had no nasal polyps.  The examiner noted that the 
veteran had 80 percent obstruction of both nasal passages due 
to edematous mucosa.  A diagnosis of allergic rhinitis, mild, 
was given.

Despite the veteran's contentions, there are no medical 
records, private or VA, that indicate that the veteran has 
nasal polyps.

The September 2006 and October 2007 VA examinations clearly 
indicate that although the veteran has allergic rhinitis, he 
does not have nasal polyps.  Hence, his allergic rhinitis 
disability does not warrant a rating in excess of 10 percent 
under DC 6522.  38 C.F.R. § 4.97.

B.  Hepatitis C

The veteran contends that he is entitled to a compensable 
rating for hepatitis C because he has fatigue, malaise, 
nausea, and vomiting.  

Under Diagnostic Code 7354, a 0 percent rating is assigned 
for non-symptomatic hepatitis C.  A 10 percent rating is 
assigned for intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past twelve-month 
period.  A 20 percent rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, DC 7354.

Note (1) after Diagnostic Code 7354 directs to evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  Note (2) 
provides that, for purposes of evaluating condition under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  See Note (1) and Note (2) 
after Diagnostic Code 7354, located in 38 C.F.R. § 4.114.  
Diagnostic Code 7312 provides rating criteria for cirrhosis 
of the liver, however, as discussed below, the medical 
evidence of record does not indicate that the veteran has 
cirrhoisis of the liver and therefore DC 7312 is not for 
application.  See 38 C.F.R. § 4.114.  

A QTC examination was conduced in April 2004.  The examiner 
noted that the veteran reported that his liver condition does 
not affect his general body health or weight.  The veteran 
reported that he suffers from abdominal pain, and the liver 
condition causes gastrointestinal disturbances, nausea, and 
vomiting.  These symptoms occur near-constantly.  It was 
noted that the veteran did not have a history of hepatitis 
and that diagnostic tests revealed liver function within 
normal limits.  

Private medical record dated in April 2005 note that the 
veteran had testing indicating that his hepatitis C serology 
is consistent with exposure to hepatitis C.

A VA examination was conducted in February 2007.  The 
examiner noted that the veteran had no incapacitating 
episodes over the past 12 months and no current treatment as 
he is undergoing evaluation for treatment with a biopsy.  A 
physical examination revealed that the veteran's abdomen was 
soft, protuberant with active bowel sounds and without 
masses, had no tenderness, or organomegaly, and there was no 
evidence of signs of liver disease or malnutrition.  A 
diagnosis of hepatitis C was given.

VA treatment records dated in February 2007 note that the 
veteran had a biopsy of his liver.  A pre and post-operative 
diagnosis of hepatitis C was given.  It was noted that the 
veteran's liver has portal inflammation, grade 3, lobular 
inflammation, grade 1, and fibrosis, stage 3.  

VA treatment records dated in June 2007 note that the veteran 
had a biopsy in February 2007 and that he met the clinical 
criteria for hepatitis C medication prescriptions.  It was 
noted that a plan was made to treat the veteran with various 
medications.  

October 2007 VA treatment records note that the veteran was 
week 18 into his medication treatment for hepatitis C and 
that he has mild hemolytic anemia.  It was noted that a plan 
was made and that the 24 week goal was to interrupt the 
progression of fibrois since biopsy was stage 3.  

December 2007 VA treatment records indicate that the veteran 
reported numerous factors related to being overweight/obese.  
The veteran also reported that the had gained weight 
gradually over the years.

February 2008 VA treatment records indicate that the veteran 
has chronic hepatitis C.  It was noted that the veteran 
reported daily chronic fatigue over the past several years 
and that the veteran reported nagging nausea.  Assessments of 
chronic hepatitis C, with non-viral response to prescription 
medications and mild elevation transaminases unchanged, were 
given.  The treating clinician also noted that the veteran's 
chronic fatigue/gastrointestinal symptoms are probably 
related to his hepatitis C.

Under 38 C.F.R. § 4.114, DC 7354, a 20 percent rating is 
assigned for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication.  The February 2008 VA treatment 
report notes that the veteran has daily chronic fatigue that 
has occurred for the past several years and also had nausea.  
The treating clinician opined that the fatigue and 
gastrointestinal problems are probably related to the 
veteran's hepatitis C.  According to DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, 1112 (31st ed. 2007), the word 
"malaise" is defined as a vague feeling of bodily 
discomfort and fatigue, and the word "anorexia" is defined 
as a lack or loss of the appetite for food.  Id., 97 (31st 
ed. 2007).  Numerous medical treatment records and VA 
examination reports note that the veteran is taking what 
appears to be continuous medication to treat his hepatitis C.  
Thus, the evidence shows that the veteran's hepatitis C 
disability causes fatigue, malaise, and requires continuous 
medication.  The veteran also has gastrointestinal problems 
that he characterized as nausea.  Giving the veteran the 
benefit of the doubt, his hepatitis C warrants a 20 percent 
rating under DC 7354.  38 C.F.R. § 4.114.

Under 38 C.F.R. § 4.114, DC 7354, a 40 percent rating is 
assigned for daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  The evidence of 
record does not show that the veteran has had minor weight 
loss or suffers from hepatomegaly.  Indeed, December 2007 VA 
treatment records indicate that the veteran is attempting to 
reduce his weight.  Likewise, there is no evidence of record 
suggesting that the veteran has had incapacitating episodes 
requiring bed rest and treatment by a physician.  38 C.F.R. § 
4.115; see also Note (1) and Note (2) after Diagnostic Code 
7354.  Id.  Accordingly, the evidence of record does not 
establish that a 40 percent or higher rating is warranted 
under the DC 7354.  Id.  


In numerous documents of record the veteran states that the 
severity of the his disabilities merit a higher rating.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions, including those regarding his claimed nasal 
polyps, have been considered they do not outweigh the medical 
evidence of record, which shows that the criteria for a 
rating in excess of 10 percent for allergic rhinitis and 
rating in excess of 20 percent for hepatitis C, have not been 
met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.97, 4.114 DCs 
6522, 7312, and 7354.

At no time since the effective date of service connection, 
June 1, 2005, for allergic rhinitis and hepatitis C have the 
veteran's disabilities met or nearly approximated the 
criteria for a higher rating than as currently rated under 
this decision, and staged ratings are not for application.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved with respect to the claim 
for a rating in excess of 10 percent for allergic rhinitis 
and a rating in excess of 20 percent for hepatitis C; and 
further increases are not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected disabilities.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for allergic rhinitis is denied.

Entitlement to an initial 20 percent rating, but no more, for 
hepatitis C is granted, subject to the rules of compensation 
and monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


